DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 23-24, drawn to a microelectronic device and an electronic system, classified in H01L27/11519.
II. Claims 16-22, drawn to a method for forming a microelectronic device, classified in H01L21/02112.
The inventions are independent or distinct, each from the other because:
	Invention I is drawn to a device claim, whereas Invention II is drawn to a method claim, which recite different subject matter from that of Invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The scope of Invention I is independent from that of Invention II and requires searches at different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If the Applicant elects Invention I, then the Applicant is further required to elect a single disclosed species for examination.   This is because the current application contains claims directed to the following patentably distinct species:
	Species I: claims 1-10;
	Species II: claims 11-15; and 
	Species III: claims 23-24.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I (i.e. claims 1-10) at least recites : in a lower tier portion of the stack structure, a conductive structure, of the conductive structures, having a portion extending a first width between a pair of the conductive contact structures, in a portion of the stack structure above the lower tier portion, an additional conductive structure, of the conductive structures, having an additional portion extending a second width between the pair of the conductive contact structures, the second width being greater than the first width.
Species II (i.e. claims 11-15) recites different subject matter from that of Species I, at least including: an insulative material adjacent the contacts and extending through the stack structure, the insulative material including insulative extensions partially horizontally extending across and vertically alternating with the insulative structures within a lower vertical region of the stack structure.
Species III (i.e. claims 23-24) recites different subject matter from that of Species I and II, at least including: in a lower tier portion of the stack structure, at least one lower conductive structure portion between a neighboring pair of the contacts; and in an additional portion of the stack structure above the lower tier portion, at least one upper conductive structure portion between the neighboring pair of the contacts, the at least one lower conductive structure portion having a narrower width than the at least one upper conductive structure portion.  
Thus, Species I, II and III are distinct from each other, which would have search and/or examination burden to the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 17, 2022



/HSIEN MING LEE/